Title: To Thomas Jefferson from Joseph Carrington Cabell, 24 June 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood.
June 24. 1823.
I returned home on the 3d inst and yesterday attended as one of the members of Nelson Court, where I was engaged with others to procure a suitable plan for a new Jail for our county, in conformity to the provisions of the late act of Assembly on  the subject of Jails. A committee had been appointed at a former term to procure & report to the court at the June term a plan for the new Jail: and a plan was exhibited with the estimate of the cost amounting to $2626.82. This plan was to be executed  partly with logs & partly with brick and  required for  its completion 100,000 bricks. I prevailed on the court to enlarge the committee & to give it a further time—till the 4th Monday in July—to make the report; which was the more readily agreed to, as all the members of the first committee had not had timely notice of their appointment. Having been added to the committee; and the adoption of a good plan for this building, being a matter of importance in regard to the administration of Justice in this county, and in some degree connected with the success of the Penitentiary system in the state, I feel very desirous to render every possible assistance to the county on this occasion. And I am very certain that in no way could I so effectually accomplish the object of my wishes, as by addressing myself to you, and asking the favor of your advice. Knowing as well as I do how improper it is in any one, without the strongest necessity, to give you trouble, or to consume your valuable time in any other than subjects of the greatest interest to yourself & the country, I should scarcely have troubled you with a letter on the present occasion, had I not heard, as I lately travelled thro’ the county of Cumberland, that, at the instances of some gentleman in that county, you had drawn a plan of a Jail, agreeably to the provisions of the late law. In the hurry of business on yesterday the court gave their committee no specific instructions and left them at large as to materials & cost. I presume, however, that a majority of the court would be in favor of a brick building, the plainest possible style, and the least practicable amount of expenditure. Our county is small, and the finances of the people will not admit of the least unnecessary expense. Yet we wish to build substantially, durably, neatly, commodiously; to do something creditable to the county of Nelson, and to fulfill decently the expectations of the Legislature. For this object, it was decided by the court, to levy annually  for three years one third of the amount of costs, and yesterday, with this view, a conjectural sum of $1000, was added to the levy. It is probable that there are very good workmen about the university who would be glad to undertake this job at the prices paid at that place, which I believe are much below the country prices; and I should be very much obliged to you, if you would procure a bill of costs & send it along with any plan which you may have the goodness to furnish.I remain, Dr Sir, ever most respectfully & affectionately yr friendJoseph C CabellP.S. Our old Jail would probably serve for the accomodation of the Jailer. The Act of Assembly is silent on the subject of a walled enclosure, which is really essential to admit of prisoners taking exercise in the open air, & to admit of communication with a common privy at a suitable distance from the Jail. The Amendments made in the Senate, as they were first proposed, embraced a provision on this subject: but after  discussion,  on some point connected with it, on which there was  disagreement, and from the hurry of a late stage of the session, it was at length agreed that it would be most advisable to omit it altogether for the present. No doubt some such provision will be made at a future session. The act is also silent as to a separation of the sexes. And yet in a civilized country how painful is it  to witness the confinement of men & women in the same room, both day & night for months in succession? It would seem to me that every Jail should have at least one room for females. The idea did not occur to me when the subject was before the Senate.